Taylor, J.
— The appellee filed his bill in the Circuit Court of Duval County in chancery against the appellants for the foreclosure of a mortgage. The appellants as defendants below answered the bill alleging usury in the note to secure which the mortgage was given. The case was referred to master to take and report the evidence. Upon the coming in of the master’s report finding that the defense of usury had not been sustained the defendants excepted to such report. These exceptions were overruled by the chancellor, and a final decree of foreclosure was rendered for the full amount claimed by the complainant. This decree the defendants below bring here for review by appeal.
The sole question presented here is does the evidence sustain the findings of the master and the decree of the chancellor? In the case of Brannon v. Blume, 61 Fla. 505, 55 South. Rep. 549, it was held that in equity, as well as at law, every presumption is in favor of the correctness of the rulings of the trial judge, and a final decree ren*578dered by him, based largely or solely upon questions of fact, will not be reversed, unless the evidence clearly shows it to be erroneous. Guided by this rule we are of the opinion that the evidence in the record before us, so far from showing clearly that the chancellor’s decree is erroneous, greatly preponderates in favor of the correctness of the decree. And so finding the decree of the court below in said cause is hereby affirmed at the cost of the appellants.
Hocker and Parki-iill, J. J., concur;
Whitfield, C. J., and Shackleford and Cockrell, J. J., concur in the opinion.